MEMORANDUM OPINION
                                        No. 04-11-00580-CV

 Charles W. REHFELD, and All other occupants of 3293 East Loop 1604 South, Atkins Texas
                                       78101,
                                      Appellants

                                                   v.

                     FEDERAL NATIONAL MORTGAGE ASSOCIATION,
                                     Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 367969
                             Honorable Walden Shelton, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: August 31, 2011

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate

of service to appellee, which has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against

appellants.

                                                              PER CURIAM